From: Nina Fischman, “US TO PHIO: be
703 Carlyle Street, PFE PATO ke
Woodmere, NY 11598

To: Hon. Gary R. Brown,
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722-9014

Re: Nina Fischman v. Hon. Jerome C Murphy,
CV-21-3111

Date: August 10, 2021
Your Honor;

| am the Plaintiff in this action.

On June 23, 2021, the Court asked me to respond and show cause as to the jurisdiction
of the Court.

| am providing this response to the order to show cause to clarify the issues before the
Court. There are more facts responsive, but many of them are in Hebrew, | was simply
unable to obtain its translation timely.

This case looks to prevent a scheme to deprive plaintiff of due and other fundamental
right, in connection with seizing assets from plaintiff. Plaintiff is NOT a debtor to any
judgment in State court. There is NO court order authorizing freezing or confiscating
plaintiffs assets. There is NO warrant against plaintiff. On that basis, plaintiff seeks
prospective declaratory relief to prevent a deprivation of due process.

Plaintiff also brought a claim for abuse of process against the private parties for misusing

the judgment of Shalom S$. Maidenbaum, v. Cardis Enterprises International, B.V., Cardis

Enterprises International, N.V.. Cardis Enterprises International (USA), Inc., Choshen
Israel LLC and Aaron Fischman, Index. 604610/2016 (Nassau County Sup. Ct.)

(‘judgment’) to confiscate plaintiffs private property and assets even though plaintiff is
not a party to that judgment.

Although a private party's mere use of a state statute, alone, does not constitute state
action, when combined with the participation of state officials it can signify state action.
In Lugar v. Edmondson Oil Co., 457 U.S. 922 (1982) the Supreme Court held that a
creditor who used a state prejudgment attachment statute acted under color of state law
because, in attaching the debtor's property, with help from the court clerk and sheriff, the
creditor used state power. The assistance from state officials made the creditor a joint
participant in state action.

Page 1
When the claim of a constitutional deprivation is directed against a party whose official
character is such as to lend the weight of the State to his decisions, the conduct is state
action because it is fairly attributable to the State. Knight First Amend. Inst. at Columbia
Univ. v. Trump, 953 F.3d 216, 219 (2d Cir. 2020).

Here the complaint alleges with black and white evidence, CPLR 5222[b] was used to
restrain plaintiffs bank accounts even though plaintiff is not a debtor to the judgment and
not a single dollar of these accounts has any link to the debtor. CPLR 5222{a] delegates
to the private party’s “attorney” to issue such restraint, a function that belongs to the State.
This itself meets the criteria of state actors, under the Close Nexus Test and the Public
Function Test, as the Court of Appeals held, Supreme Court cases on the subject of state
action have not been a model of consistency, and we therefore have no single test to
identify state actions and state actors. Rather, there are a host of factors that can bear on
the fairness of an attribution of a challenged action to the State. Three main tests have
emerged: For the purposes of section 1983, the actions of a nominally private entity are
attributable to the state (1) when the entity acts pursuant to the coercive power of the
state or is controlled by the state (“the compulsion test”); (2) when the state provides
significant encouragement to the entity, the entity is a willful participant in joint activity
with the state, or the entity's functions are entwined with state policies (“the joint action
test” or “close nexus test”); or (3) when the entity has been delegated a public function by
the state (“the public function test”). Fabrikant v. French, 691 F.3d 193, 207 (2d Cir. 2012).

The same Joint Action Test and the Public Function Test applies to the Sheriff of Sullivan
County. The private parties have employed the Sheriff to confiscate marital property of
plaintiff, without there being a judgment on the marital assets, to satisfy a judgment where
the marriage is not the debtor.

As for the first part of the Court’s order to show cause with regard to judicial and sovereign
immunity. Justice Murphy is sued only for prospective declaratory relief as a necessary
party. See MacPherson v. Town of Southampton, 664 F. Supp. 2d 203, 211 (E.D.N.Y.
2009) (To the extent Plaintiffs seek prospective declaratory relief, viz. a declaration that
the Justices’ enforcement of the Town rental law constitutes a continuing violation of the
Constitution, Plaintiffs' claims are not barred by judicial immunity). The complaint does
not sue Justice Murphy for damages or any retroactive relief. Rather, the complaint looks
for prospective declaratory relief from a continuing scheme to deprive plaintiff of due and
other fundamental rights, in connection with seizing assets from plaintiff and assets to
satisfy the judgment when the only basis is that plaintiff is the wife of the debtor.

The defendants modus operandi is clear in the words of Judge Murphy's office, who
stated he would recognize and enforce a finding and judgment from the Israeli court that
the property of Nina Fischman belongs to Aaron Fischman. The defendants planned this
scheme, go to the Israeli court to get a judgment that whatever plaintiff owns belongs to
her husband, to then return to the State of New York and enforce such judgement against
plaintiffs assets in the State of New York. Indeed, the Israeli court asked Maidenbaum,
“if there is any basis that Nina Fischman is a party to the judgment, why don’t you have

Page 2
the New York courts decide that?” In response, Maidenbaum’s counsel revealed that
Judge Murphy said “he would confirm any finding by the Israeli court that the property of
Nina Fischman belongs to Aaron Fischman.”

The defendants employed scheme, that whatever a housewife owns belongs to her
husband is the catalyst for the restraining notice and the action by the Sheriff. These
actions were planned and initiated by Judge Murphy’s office in order to deprive plaintiff of
her due process. The purpose of the restraining notice and the Sheriffs action on the
marital property is to hold plaintiffs assets in anticipation that the Israeli law would apply
antediluvian tradition, that whatever a wife owns belongs to her husband, and thus upon
Judge Murphy's confirmation of the Israeli court’s finding, Maidenbaum would be able to
garnish plaintiffs bank accounts and share in the marital home.

The attorney general’s letter states that the allegations in the complaint fail to show state
action, and that the action of the private parties are not attributable to the state. However,
the totality of the facts raised in the complaint, meaning all four corners of the complaint,
presents a truly clear picture of state action in concrete with the private parties.

The private parties’ scheme to use the judgement against the nonparty—Plaintiff, is a plot
to subject plaintiff under color of law to a judgment but without due process and denying
the opportunity (which a party ordinarily has under due process) to prevent to the
judgment, is precisely what this case aims to do.

The defendants only hook for entangling plaintiff with the judgment is the false premise
that plaintiff as a “housewife” is unable to own assets on her own. The acts of the private
parties could not have been done without the state personnel planning and initiation.

As such, | respectfully request that the Court vacate the order to show cause and
separately permit me to file an opposition to the letters by the defendants seeking a
premotion conference.

In addition, | request three (3) weeks to file a premotion conference letter for motion to

amend to complaint, since | need more time to complete a proposed amended
complaint before filing such letter.

Very truly yours, 7 CO

Nina Fischman

Page 3
